          Case 5:20-cv-00404-MTT Document 31 Filed 04/22/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

GREAT WEST CASUALTY COMPANY,                       )
                                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )    CIVIL ACTION NO. 5:20-CV-404 (MTT)
                                                   )
DIVERSIFIED TRANSPORTATION                         )
SERVICES, LLC, et al.,                             )
                                                   )
                                                   )
                   Defendants.                     )
    __________________                             )


                                               ORDER

        In this case, Plaintiff Great West Casualty Company seeks a declaratory

judgment that it owes no duty to defend or indemnify its insured, Defendant Diversified

Transportation Services, LLC, in an underlying lawsuit. Doc. 1. The underlying suit

involves state law claims against Diversified for breach of contract, negligent

construction, and negligent repair. Doc. 1-1. The underlying case was originally filed in

the Magistrate Court of Washington County. 1 Docs. 1 ¶ 11; 15 ¶ 11.

         The Court “must raise and decide jurisdictional questions that the parties either

overlook or elect not to press.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,

434 (2011). Great West alleges that the Court has jurisdiction over this case pursuant

to the Federal Declaratory Judgment Act. Doc. 1 ¶ 4. However, the Federal

Declaratory Judgment Act alone does not grant federal courts jurisdiction. Borden v.




1 Georgia magistrate courts have jurisdiction over civil suits only when the amount demanded is no more
than $15,000. O.C.G.A. § 15-10-2(5).
         Case 5:20-cv-00404-MTT Document 31 Filed 04/22/21 Page 2 of 4




Katzman, 881 F.2d 1035, 1037 (11th Cir. 1989) (“[A] suit brought under the [Federal

Declaratory Judgment Act] must state some independent source of jurisdiction, such as

the existence of diversity or the presentation of a federal question.”). Great West also

alleges that the Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because the parties are completely diverse and the amount in controversy exceeds

$75,000. Id. The Court, however, is not convinced.

       Usually, a court will accept a plaintiff’s allegations regarding the amount in

controversy, and dismissal is only appropriate when “it is apparent, to a legal certainty,

that the plaintiff cannot recover [the jurisdictional amount in controversy].” Morrison v.

Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000) (quoting St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). However, when a party seeks

an indeterminate amount of damages, such as a declaratory judgment, the party

seeking federal court jurisdiction must “prove by a preponderance of the evidence that

the amount in controversy exceeds the jurisdictional amount.” D and R Party, LLC v.

Party Land, Inc., 406 F.Supp. 2d 1382, 1384 (N.D. Ga. 2005) (citing Williams v. Best

Buy Co. Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)). To determine whether the

jurisdictional amount is reached, a court measures “the value of the litigation solely from

the plaintiff’s perspective[.]” Ericsson GE Mobile Commc’ns, Inc. v. Motorola Commc’ns

& Elecs., Inc., 120 F.3d 216, 218-19 (11th Cir. 1997).

       In declaratory judgment actions in which the validity of an entire insurance

contract is at issue or when a claim is for the full policy limit, the face value of the policy

is the amount in controversy. Friedman v. New York Life Ins. Co., 410 F.3d 1350, 1357

(11th Cir. 2005); Hartford Ins. Group v. Lou-Con Inc., 293 F.3d 908, 911 (5th Cir. 2002)




                                              -2-
         Case 5:20-cv-00404-MTT Document 31 Filed 04/22/21 Page 3 of 4




(citing 14 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice

and Procedure § 3710 (3d ed. 1998)). However, “in declaratory judgment cases that

involve the applicability of an insurance policy to a particular occurrence, ‘the

jurisdictional amount in controversy is measured by the value of the underlying claim.’”

Company Prop. & Cas. Ins. Co. v. Metal Roofing Sys., 2013 WL 5770730, *2 (S.D. Fla.

Oct. 24, 2013) (quoting Hartford, 293 F.3d at 911). In other words, when coverage of a

single occurrence or claim is at issue, and the full policy amount is not sought, the policy

limits are not the amount in controversy. Scottsdale Ins. Co. v. Calhoun Hunting Club

and Lounge, 360 F.Supp. 3d 1262, 1266 (N.D. Ala. Dec. 26, 2018); Kelly v. Gen. Star

Nat’l Indem. Co., 2007 WL 3034654, *2 (M.D. Fla. Oct. 16, 2007); Martins v. Empire

Indem. Ins. Co., 2008 WL 783762, * 2 (S.D. Fla. Mar. 21, 2008).

       Here, the applicable policy limit appears to be above $75,000. Doc. 1-2 at 81,

93. However, Great West is not seeking a declaratory judgment that the entire policy is

invalid, and the underlying claim is not for the entire policy amount. Doc. 1. Rather,

Great West argues that it does not have a duty to defend or indemnify Diversified for

one specific claim. Docs. 1 at 11; 24 at 1. The underlying claim appears to seek much

less than $75,000. The underlying complaint alleges that “the [estimated] cost of

repairing [Diversified’s] negligent work to be no less than $15,000.00” and Diversified

completed the allegedly negligent work for only $12,500.00. Doc. 1-1 ¶¶ 9, 18. Even

considering the potential cost of defending the underlying lawsuit, the Court is not yet

convinced that the jurisdictional amount in controversy is satisfied.

       Accordingly, the parties are ORDERED to submit briefs within fourteen days

addressing whether the Court has subject matter jurisdiction over this case.




                                             -3-
 Case 5:20-cv-00404-MTT Document 31 Filed 04/22/21 Page 4 of 4




SO ORDERED, this 22nd day of April, 2021.

                                       S/ Marc T. Treadwell
                                       MARC T. TREADWELL, CHIEF JUDGE
                                       UNITED STATES DISTRICT COURT




                                 -4-
